Citation Nr: 1103808	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This appeal arises from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The record reflects that the Veteran was scheduled for a Travel 
Board hearing before a Veterans Law Judge in May 2010, but that 
he failed to report for the hearing.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for heart disease, to include as due to 
herbicide exposure, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary prior to 
the adjudication of this claim.

In a June 2007 rating decision, the RO granted service connection 
for the Veteran's PTSD and assigned a 50 percent evaluation, 
effective January 30, 2006.  The Veteran appealed the grant of 
the initial rating.  During the course of the appeal, the medical 
record reflects that the Veteran was hospitalized for his 
service-connected PTSD on four separate occasions from September 
2006 to November 2008.  The Veteran underwent a VA psychiatric 
examination in July 2008 and while the examiner reported the 
claims file was not available at the time of the examination, she 
also noted that extensive records from December 2007 to June 2008 
were available for review on VISTA.  In discussing the Veteran's 
medical history, however, the examiner did not reference any of 
the Veteran's prior hospitalizations.  Thus, the examiner's 
conclusions do not appear to be based on a complete medical 
history of the Veteran as it pertains to his PTSD.  Therefore, 
the Board finds that the July 2008 VA examination is inadequate 
to evaluate the Veteran's PTSD claim.  Moreover, the evidence 
shows that following the VA examination in July 2008, the Veteran 
was once again hospitalized for PTSD from November 25, 2008 to 
December 31, 2008.  In order to fully evaluate his disability, a 
new VA examination is therefore necessary.  

The Board also notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  As noted above, the 
evidence shows that during the course of two years (from 2006 to 
2008), the Veteran was hospitalized on four separate occasions 
for his service-connected PTSD.  While the RO has granted a 
temporary 100 percent disability under 38 C.F.R. § 4.29 during 
each period of hospitalization, the record does not reflect that 
the RO has ever adjudicated the issue of whether an 
extraschedular rating is warranted.  Therefore, the Board finds 
that the RO must address this issue in the first instance below.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Additionally, the last VA outpatient treatment record obtained 
from the VA Medical Center in Lansing is dated in January 2009.  
As the issue on appeal is being remanded for a current VA 
examination, the Board finds attempts should be made to obtain 
all outstanding medical records since January 2009.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA medical records concerning 
treatment received by the Veteran for his 
PTSD since January 2009.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.   

2.  Therefore, the RO should schedule the 
Veteran for a VA psychiatric examination by a 
physician to determine the nature and extent 
of his service-connected PTSD.  The claims 
folder must be made available to the examiner 
for review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
psychiatrist should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 
and an explanation as to what the assigned 
score represents.  In addition, the examiner 
must address the degree of occupational and 
social impairment caused by the Veteran's 
service-connected PTSD.  A complete rationale 
for any opinion offered must be provided.

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

4.  The RO should submit the Veteran's claim 
to the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted.

5.  Then readjudicate the Veteran's PTSD 
claim in light of the additional evidence.  
If the claim is not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



